Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose all the limitation such as “A transmitting apparatus comprising: an encoder; a transmitter; and a processor configured to: control the encoder to generate repair symbols by performing encoding of source symbols based on information received from a receiving apparatus, and control the transmitter to transmit, to the receiving apparatus, the source symbols and at least some of the repair symbols, wherein the information comprises information indicating whether a decoding of symbols received from the receiving apparatus is successful, the symbols including the source symbols and the repair symbols, wherein a number of repair symbols transmitted to the receiving apparatus varies according to whether the decoding of the receiving apparatus is successful, and wherein the encoder is configured to encode the source symbols based on a quasi-cyclic low density parity check (QC-LDPC) code having a code rate determined based on a parameter” as recited in claim 1 and in similar claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111